UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund January 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes95.1% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary4.9% Bertelsmann SE & Co., Jr. Sub. Notes EUR 3.50 4/23/75 100,000 b 91,622 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 150,000 149,590 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 33,000 49,255 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 100,000 113,625 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 80,561 Next, Sr. Unscd. Bonds GBP 4.38 10/2/26 100,000 155,905 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 5.25 11/4/19 1,000,000 120,865 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 117,814 Consumer Staples.9% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 81,001 Anheuser-Busch Inbev Finance, Gtd. Notes 1.90 2/1/19 39,000 39,089 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 8,892 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 8,370 1,193 PepsiCo, Sr. Unscd. Notes 0.87 7/17/17 38,000 b 37,950 Energy1.3% Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 77,000 66,289 Shell International Finance, Gtd. Notes 0.81 5/11/20 137,000 b 133,138 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,158 Financial29.6% Abbey National Treasury Services, Covered Notes GBP 0.89 1/20/17 100,000 b 142,604 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 113,996 Aquarius & Investments PLC for Swiss Reinsurance, Jr. Sub. Notes 8.25 9/29/49 200,000 b 214,256 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 35,436 56,378 Banca Carige, Govt. Gtd. Bonds EUR 6.75 3/20/17 200,000 232,168 Banca Monte dei Paschi di Siena, Govt. Gtd. Bonds EUR 3.50 3/20/17 200,000 224,297 Bank Nederlandse Gemeenten, Sr. Unscd. Notes 0.64 5/15/18 200,000 b 200,472 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 90,000 107,477 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 100,000 146,039 Commonwealth Bank of Australia, Covered Bonds 2.13 7/22/20 250,000 251,343 Coventry Building Society, Covered Bonds GBP 0.89 3/17/20 100,000 b 142,357 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 100,000 116,693 Credit Suisse, Sub. Bonds EUR 5.75 9/18/25 110,000 b 128,134 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 134,404 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 253,451 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 55,605 General Electric Capital, Gtd. Bonds 5.63 9/15/17 100,000 106,996 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 19,986 32,499 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 45,000 b 68,883 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 250,000 165,997 LBG Capital No.2, Gtd. Bonds, Ser. 21 GBP 15.00 12/21/19 100,000 192,432 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 144,007 Lloyds Bank, Sub. Notes AUD 13.00 12/19/21 65,000 b 49,567 Metropolitan Life Global Funding I, Scd. Bonds 0.82 7/14/16 150,000 b 149,897 Nationwide Building Society, Covered Bonds GBP 0.79 7/17/17 100,000 b 142,474 Nationwide Building Society, Jr. Sub. Notes GBP 6.88 3/11/49 100,000 b 139,093 Neder Financierings, Sr. Unscd. Notes 0.76 10/21/19 125,000 b 124,566 New Red Finance, Scd. Notes 6.00 4/1/22 32,000 c 33,480 Royal Bank of Canada, Covered Bonds, 1.13 7/22/16 125,000 125,152 Royal Bank of Canada, Covered Bonds 1.88 2/5/21 135,000 135,164 RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 50,000 b 82,636 Silverback Finance, Sr. Scd. Bonds EUR 3.13 2/25/37 119,175 127,806 Silverstone Master Issuer, Mortgage Backed Notes, Ser. A3 GBP 5.06 1/21/55 100,000 b 146,701 SLM Student Loan Trust, Ser. 2003-10, Asset-Backed Notes GBP 1.14 12/15/39 100,000 b 113,102 Societe Generale, Jr. Sub. Notes EUR 6.75 4/7/49 100,000 b 107,272 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,121 59,779 UBS, Sub. Notes EUR 4.75 2/12/26 135,000 b 154,452 UNITE USAF II, Sr. Scd. Notes GBP 3.37 6/30/23 100,000 147,934 Vonovia Finance, Gtd. Notes EUR 1.50 3/31/25 84,000 85,418 Westpac Securities, Covered Notes EUR 0.50 9/29/20 155,000 169,211 Foreign/Governmental25.4% Asian Development Bank, Sr. Unscd. Notes 0.63 7/10/19 165,000 b 164,365 Costa Rican Government, Sr. Unscd. Notes 4.25 1/26/23 200,000 177,500 Dutch Government, Bonds 1.00 2/24/17 150,000 150,564 Dutch Government, Bonds, Ser. 97 EUR 6.50 7/4/27 110,000 200,090 EUROFIMA, Sr. Unscd. Notes 5.25 4/7/16 130,000 131,034 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 230,000 27,495 FADE, Asset-Backed Bonds EUR 0.85 9/17/19 300,000 329,917 Finnish Government, Sr. Unscd. Notes GBP 0.62 2/25/16 100,000 b 142,501 French Development Agency, Unscd. Bonds 1.13 10/3/16 120,000 120,219 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.50 4/15/16 135,000 134,979 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 4.63 2/26/19 350,000 236,941 Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 100,000 b 87,203 KFW, Govt. Gtd. Notes NOK 3.38 8/18/17 300,000 35,855 KFW, Govt. Gtd. Notes NZD 3.75 6/14/18 100,000 65,979 Kingdom of Denmark, Unscd. Bonds DKK 3.00 11/15/21 1,670,000 284,170 Kommunalbanken, Sr. Unscd. Notes 0.46 5/2/19 190,000 b 190,092 Kommunalbanken, Sr. Unscd. Bonds 0.50 3/29/16 132,000 131,996 Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 100,000 108,921 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 80,000 95,031 Municipality Finance, Govt. Gtd. Notes 2.38 5/16/16 130,000 130,657 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 98,530 Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 150,000 161,682 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 625,000 182,204 Province of British Columbia Canada, Sr. Unscd. Notes EUR 0.88 10/8/25 128,000 140,564 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,c 198,772 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 400,000 349,265 Turks & Caicos Islands Government, Govt. Gtd. Notes 3.20 2/22/16 130,000 130,161 United Kingdom Gilt, Unscd. Bonds CNY 2.70 10/21/17 1,000,000 145,923 Vietnamese Government, Sr. Unscd. Bonds 6.75 1/29/20 200,000 218,835 Health Care1.9% Priory Group No 3, Gtd. Notes GBP 8.88 2/15/19 100,000 146,017 Roche Holdings, Gtd. Notes 0.69 9/29/17 200,000 b 199,357 Industrial.8% AA Bond Co., Sr. Scd. Notes GBP 4.25 7/31/43 100,000 Materials1.0% Aggregate Industries Holdings, Gtd. Notes GBP 7.25 5/31/16 50,000 72,542 Rio Tinto Finance USA, Gtd. Notes 1.63 8/21/17 100,000 98,037 Telecommunication Services1.7% Altice, Gtd. Bonds EUR 6.25 2/15/25 100,000 91,950 British Telecommunications, Sr. Unscd. Notes GBP 8.50 12/7/16 90,000 b 135,849 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 80,000 77,200 Sprint Nextel, Sr. Unscd. Notes 6.00 12/1/16 4,000 3,990 U.S. Government Securities23.7% U.S. Treasury Bonds; 2.88%, 5/15/43 695,000 713,936 U.S. Treasury Inflation Protected Securities: Bonds, 2.13%, 2/15/41 243,898 d 296,623 Notes, 0.13%, 4/15/20 628,482 d 630,486 U.S. Treasury Notes: 0.88%, 2/28/17 1,565,000 1,568,546 1.00%, 10/31/16 860,000 862,637 2.00%, 2/15/25 190,000 191,577 Utilities3.9% Centrica, Sr. Unscd. Notes GBP 5.50 10/24/16 100,000 146,765 E.ON International Finance, Gtd. Notes GBP 6.00 10/30/19 50,000 79,808 NET4GAS, Sr. Unscd. Notes EUR 2.50 7/28/21 100,000 110,487 Severn Trent Utilities Finance, Gtd. Notes GBP 6.00 1/22/18 75,000 115,994 Southern Gas Networks, Sr. Unscd. Notes GBP 5.13 11/2/18 100,000 155,885 SPP Infrastructure Financing, Gtd. Bonds EUR 2.63 2/12/25 100,000 99,965 Total Bonds and Notes (cost $17,895,896) Common Stocks.0% Shares Value ($) Exchange-Traded Funds iShares JP Morgan USD Emerging Markets Bond ETF 20 2,116 SPDR Barclays Emerging Markets Local Bond ETF 76 e 1,879 Total Common Stocks (cost $4,168) Principal Short-Term Investments5.6% Amount ($) Value ($) U.S. Treasury Bills; 0.26%, 4/28/16 (cost $1,009,373) 1,010,000 Total Investments (cost $18,909,437) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar CNYChinese Yuan Renminbi DKKDanish Krone EUREuro GBPBritish Pound NOKNorwegian Krone NZDNew Zealand Dollar PLNPolish Zloty SEKSwedish Krona b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $232,252 or 1.3% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Non-income producing security. f Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $774,017 of which $59,215 related to appreciated investment securities and $833,232 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 46.0 Foreign/Governmental 25.4 U.S. Government Securities 23.7 Short-Term Investment 5.6 Exchange-Traded Funds .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 23 (2,775,453 ) March 2016 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 2/1/2016 a 103,297 148,582 147,188 (1,394 ) Danish Krone, Expiring: 2/1/2016 b 1,962,746 287,535 284,910 (2,625 ) Japanese Yen, Expiring 2/17/2016 a 276,878 2,373 2,288 (85 ) Mexican New Peso, Expiring 2/17/2016 a 4,718,655 255,390 259,827 4,437 South Korean Won, Expiring 2/17/2016 b 379,000 314 316 2 Swedish Krona, Expiring Sales: Proceeds ($) Australian Dollar, Expiring: 2/2/2016 a 383 383 - 2/17/2016 a 206,861 206,720 141 British Pound, Expiring: 2/17/2016 a 687,583 655,161 32,422 2/17/2016 b 2,670,081 2,486,275 183,806 2/17/2016 c 189,992 189,425 567 Chinese Yuan Renminbi, Expiring 2/17/2016 a 166,940 162,097 4,843 Danish Krone, Expiring: 2/17/2016 a 69,308 68,901 407 2/17/2016 b 287,654 285,052 2,602 Euro, Expiring: 2/17/2016 a 1,736,018 DKK 253,897 (384 ) 2/17/2016 a 849,665 SEK 98,606 748 2/17/2016 a 896,064 896,993 (930 ) 2/17/2016 b 826,610 822,773 3,837 2/17/2016 c 148,409 NZD 97,652 (740 ) 2/17/2016 c 808,267 806,874 1,394 2/17/2016 d 372,296 PLN 95,006 (3,647 ) 2/17/2016 d 195,148 193,995 1,153 Indonesian Rupiah, Expiring 2/17/2016 b 185,780 185,951 (171 ) New Zealand Dollar, Expiring 2/17/2016 a 873,100 862,909 10,191 Norwegian Krone, Expiring 2/17/2016 c 64,840 65,298 (458 ) Philippines Peso, Expiring 2/17/2016 c 185,057 187,294 (2,237 ) Polish Zloty, Expiring: 2/17/2016 a 94,800 93,442 1,358 2/17/2016 d 179,013 181,803 (2,790 ) Singapore Dollar, Expiring 2/17/2016 a 186,524 188,764 (2,240 ) South African Rand, Expiring: 2/17/2016 c 276,629 252,805 23,824 2/17/2016 d 10,947 10,539 408 Swedish Krona, Expiring 2/17/2016 b 227,181 227,924 (743 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) DKKDanish Krone NZDNew Zealand Dollar PLNPolish Zloty SEKSwedish Krona Counterparties: a JP Morgan Chase Bank b UBS c Royal Bank of Scotland d Barclays Bank The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 8,286,929 - Exchange-Traded Funds 3,995 - - Foreign Government - 4,571,445 - U.S. Treasury - 5,273,051 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 271,210 - Liabilities ($) Other Financial Instruments: Financial Futures++ (44,830) - - ) Forward Foreign Currency Exchange Contracts++ - (17,514) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund January 31, 2016 (Unaudited) Coupon Maturity Principal Bonds And Notes38.2% Rate (%) Date Amount ($) a Value ($) Australia5.4% Australian Goverment, Sr. Unscd. Bonds, Ser. 144 AUD 3.75 4/21/37 15,020,000 11,530,010 Australian Goverment, Sr. Unscd. Bonds, Ser. 140 AUD 4.50 4/21/33 15,200,000 12,855,857 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 3,837,700 b 3,967,816 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 4,625,000 4,038,378 Brazil.3% Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 1,320,000 836,154 Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 1,124,000 967,652 France.5% Altice, Gtd. Bonds EUR 6.25 2/15/25 1,629,000 1,497,866 Altice, Gtd. Bonds EUR 7.25 5/15/22 652,000 670,110 Numericable-SFR, Sr. Scd. Bonds EUR 5.63 5/15/24 552,000 607,950 New Zealand2.0% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 3,194,000 c 2,137,844 New Zealand Government, Sr. Unscd. Bonds, Ser. 0427 NZD 4.50 4/15/27 7,788,000 5,648,232 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 5,687,000 4,272,170 United Kingdom2.5% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 151,000 d 396,701 Arqiva Broadcast Finance, Sr. Scd. Notes GBP 9.50 3/31/20 1,003,000 1,536,535 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 287,000 d 783,484 Centrica, Jr. Sub. Bonds GBP 5.25 4/10/75 948,000 e 1,211,354 CPUK Finance, Scd. Notes GBP 7.00 8/28/42 212,000 307,291 Dwr Cymru Financing, Asset Backed Notes GBP 1.86 3/31/48 150,000 d 353,215 High Speed Rail Finance 1, Sr. Scd. Notes GBP 1.57 11/1/38 268,000 d 497,096 National Grid Electricity Transmission, Insured Bonds GBP 2.98 7/8/18 222,000 d 512,201 National Grid Gas, Gtd. Bonds GBP 4.19 12/14/22 745,000 d 2,075,130 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI GBP 1.75 11/22/27 865,000 d 2,010,672 Scotland Gas Network, Insured Notes, Ser. A2S GBP 2.13 10/21/22 300,000 d 649,270 Tesco Property Finance 3, Mortgage-Backed Bonds GBP 5.74 4/13/40 1,648,497 2,006,196 TESCO, Sr. Unscd. Notes GBP 3.32 11/5/25 245,000 d 518,419 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 578,000 d 1,296,876 TESCO, Sr. Unscd. Notes GBP 6.13 2/24/22 496,000 734,676 United States27.5% Sprint, Gtd. Notes 7.13 6/15/24 1,584,000 1,077,120 Sprint, Gtd. Notes 7.88 9/15/23 1,064,000 763,420 Sprint Capital, Gtd. Notes 8.75 3/15/32 2,347,000 1,666,370 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 404,000 389,860 Sprint Nextel, Sr. Unscd. Notes 6.00 12/1/16 145,000 144,638 U.S. Treasury Bonds 3.00 5/15/45 31,919,900 33,464,759 U.S. Treasury Bonds 3.00 11/15/45 28,068,700 29,458,966 U.S. Treasury Notes 1.00 12/31/17 35,104,500 35,249,868 U.S. Treasury Notes 1.50 8/31/18 24,725,800 25,107,789 U.S. Treasury Notes 1.75 12/31/20 31,781,600 32,409,795 U.S. Treasury Notes 2.00 2/15/25 5,804,600 5,852,784 Total Bonds And Notes (cost $235,691,146) Common Stocks49.1% Shares Value ($) Australia1.3% Dexus Property Group 931,532 4,896,572 Newcrest Mining 326,530 f 3,013,379 Canada2.9% Agnico Eagle Mines 41,987 1,244,414 Alacer Gold 378,160 f 588,471 Alamos Gold, Cl. A 116,388 379,680 Barrick Gold 281,390 2,788,575 Centerra Gold 143,044 651,453 Detour Gold 101,068 f 1,229,352 Eldorado Gold 412,792 937,025 IAMGOLD 624,941 f 910,043 Kinross Gold 437,068 f 720,699 New Gold 568,956 f 1,401,169 OceanaGold 430,207 887,500 Primero Mining 406,821 f 1,013,495 Silver Wheaton 352,694 4,156,598 Yamana Gold 410,478 706,155 Denmark.2% TDC 339,296 France2.1% Sanofi 41,427 3,478,549 Vivendi 409,045 8,900,176 Germany3.3% Bayer 68,447 7,678,139 Brenntag 73,585 3,605,868 LEG Immobilien 15,546 f 1,255,992 SAP 22,208 1,761,921 Telefonica Deutschland Holding 1,071,448 5,292,046 Hong Kong.2% AIA Group 268,800 Israel.8% Bank Hapoalim 257,708 1,204,257 Teva Pharmaceutical Industries, ADR 61,953 3,808,870 Japan2.9% Japan Tobacco 292,500 11,428,676 Skylark 206,000 2,379,790 SoftBank Group 49,100 2,172,885 Topcon 122,600 1,722,729 Mexico.2% Fresnillo 85,310 Netherlands3.1% RELX 385,250 6,446,582 Wolters Kluwer 354,261 12,059,674 New Zealand.7% Spark New Zealand 1,853,475 South Africa.2% Gold Fields 330,844 Sweden.5% TeliaSonera 592,325 Switzerland3.1% Novartis 107,131 8,309,795 Roche Holding 40,604 10,563,569 United Kingdom8.7% BAE Systems 382,524 2,823,282 British American Tobacco 83,608 4,648,238 Centrica 2,379,473 6,986,625 Cobham 1,106,996 4,028,263 GlaxoSmithKline 378,146 7,790,067 National Grid 541,461 7,631,620 Randgold Resources 11,458 811,600 Royal Dutch Shell, Cl. B 90,393 1,976,597 United Utilities Group 597,443 8,174,597 Vodafone Group 1,285,498 4,112,182 Wolseley 62,142 3,074,577 United States18.9% Abbott Laboratories 162,492 6,150,322 Accenture, Cl. A 98,077 10,351,047 CA 217,058 6,236,076 CMS Energy 344,422 13,391,127 Cognizant Technology Solutions, Cl. A 17,963 f 1,137,238 Dollar General 52,504 3,940,950 Dun & Bradstreet 27,471 2,703,696 Eversource Energy 193,030 10,385,014 Express Scripts Holding 37,683 f 2,708,277 Merck & Co. 170,092 8,618,562 Microsoft 247,673 13,644,306 PowerShares DB Gold Fund 362,445 f,g 13,221,994 Procter & Gamble 61,631 5,034,636 Reynolds American 165,912 8,287,304 Sysco 148,206 5,900,081 Trimble Navigation 109,160 f 2,105,696 Total Common Stocks (cost $298,307,710) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options Japanese Yen, February 2016 @ $87 (cost $130,431) 436,250 Principal Short-Term Investments6.7% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 2/11/16 22,924,000 22,922,716 0.23%, 4/28/16 17,562,000 17,548,881 Total Short-Term Investments (cost $40,475,115) Other Investment3.9% Shares Value ($) Registered Investment Companies; Dreyfus Institutional Preferred Plus Money Market Fund 16,800,167 h 16,800,167 Franklin Convertible Securities Fund 411,547 6,716,451 Total Other Investment (cost $24,491,725) Total Investments (cost $599,096,127) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar EUR Euro GBP British Pound NZD New Zealand Dollar b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Variable rate securityinterest rate subject to periodic change. f Non-income producing security. g Investment in non-controlled affiliates (cost $15,924,717). h Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $10,326,374 of which $25,865,537 related to appreciated investment securities and $36,191,911 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Securities 26.9 Short-Term/Money Market Investments 9.5 Health Care 8.8 Utilities 7.8 Foreign/Governmental 7.4 Consumer Services 7.0 Basic Materials 5.8 Consumer Goods 4.9 Corporate Bonds 3.9 Technology 3.8 Industrial 3.7 Telecommunications 3.3 Exchange-Traded Funds 2.2 Financial 1.5 Mutual Funds: Domestic 1.1 Oil & Gas .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Short Standard & Poor's 500 254 (122,561,350 ) March 2016 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 4/18/2016 a 831,409 1,198,414 1,184,900 (13,514 ) Euro, Expiring 4/18/2016 b 6,708,962 7,271,170 7,283,958 12,788 Norwegian Krone, Expiring 2/18/2016 c 50,875,242 5,922,729 5,858,966 (63,763 ) Swiss Franc, Expiring 3/16/2016 d 5,863,755 5,895,232 5,735,653 (159,579 ) Sales: Proceeds ($) Australian Dollar, Expiring: 3/16/2016 b 72,948,027 53,153,821 51,512,755 1,641,066 3/16/2016 d 1,552,836 1,117,598 1,096,546 21,052 British Pound, Expiring: 4/18/2016 a 826,207 1,182,449 1,177,486 4,963 4/18/2016 b 57,674,044 83,931,244 82,195,397 1,735,847 Canadian Dollar, Expiring: 2/18/2016 a 22,004,590 16,710,770 15,707,355 1,003,415 2/18/2016 b 579,284 435,435 413,505 21,930 Euro, Expiring 4/18/2016 a 62,737,000 68,228,752 68,113,922 114,830 Hong Kong Dollar, Expiring 4/18/2016 b 10,600,314 1,368,208 1,362,302 5,906 Israeli Shekel, Expiring 2/18/2016 a 6,100,660 1,570,369 1,540,987 29,382 New Zealand Dollar, Expiring: 2/18/2016 c 36,126,253 23,722,232 23,366,430 355,802 2/18/2016 d 1,248,233 847,361 807,356 40,005 Norwegian Krone, Expiring: 2/18/2016 c 4,337,312 507,870 499,500 8,370 2/18/2016 d 46,537,930 5,369,881 5,359,467 10,414 South African Rand, Expiring: 4/18/2016 a 8,640,890 505,755 535,533 (29,778 ) 4/18/2016 b 8,580,605 524,212 531,796 (7,584 ) Swedish Krona, Expiring 2/18/2016 c 27,073,004 3,141,376 3,155,724 (14,348 ) Swiss Franc, Expiring 3/16/2016 d 5,863,755 5,924,982 5,735,653 189,329 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Royal Bank of Scotland b JP Morgan Chase Bank c UBS d Barclays Bank The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds† - 23,510,256 - Equity Securities - Domestic Common Stocks† 100,594,332 - - Equity Securities - Foreign Common Stocks† 6,597,445 174,858,880 †† - Exchange-Traded Funds 13,221,994 - - Foreign Government - 44,450,307 - Mutual Funds 23,516,618 - - U.S. Treasury - 202,015,558 - Other Financial Instruments: Financial Futures††† 6,210,207 - - Forward Foreign Currency Exchange Contracts††† - 5,195,099 - Options Purchased 4,363 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - (288,566 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Total Emerging Markets Fund January 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes26.1% Rate (%) Date Amount ($) a Value ($) Angola.3% Angolian Government, Sr. Scd. Notes 7.00 8/16/19 234,375 Argentina1.7% Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 130,000 b,c 49,554 Argentine Government, Sr. Unscd. Bonds 0.00 12/15/35 350,000 b 38,238 Argentine Government, Sr. Unscd. Notes 9.95 6/9/21 645,000 d 664,350 YPF, Sr. Unscd. Notes 8.50 7/28/25 470,000 439,744 Brazil2.7% Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 1,350,000 1,039,500 Brazilian Government, Notes BRL 6.00 5/15/23 700,000 463,232 Odebrecht Finance, Gtd. Notes 4.38 4/25/25 400,000 181,000 Petrobras Global Finance, Gtd. Notes 3.25 3/17/17 235,000 221,488 Chile1.4% AES Gener, Unscd. Notes 5.00 7/14/25 200,000 d 190,304 Codelco, Sr. Unscd. Notes 4.50 9/16/25 850,000 816,361 Colombia1.2% Colombian Government, Sr. Unscd. Bonds 5.63 2/26/44 435,000 381,713 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 69,944 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 230,000,000 d 59,986 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 684,000,000 200,939 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 450,000,000 d 115,339 Dominican Republic1.5% Dominican Republic Government, Sr. Unscd. Bonds 7.45 4/30/44 1,050,000 El Salvador.6% Republic of El Salvador, Sr. Unscd. Notes 5.88 1/30/25 250,000 Ghana1.1% Ghana Government, Sr. Unscd. Notes 8.50 10/4/17 825,000 Hungary.6% MFB Magyar Fejlesztesi Bank, Gov't. Gtd. Notes 6.25 10/21/20 360,000 Indonesia.9% Perusahaan Gas Negara Persero, Sr. Unscd. Notes 5.13 5/16/24 620,000 Ivory Coast1.2% Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 995,000 Jamaica.5% Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 495,000 Kazakhstan1.0% KazAgro National Management Holding, Sr. Unscd. Notes 4.63 5/24/23 310,000 253,425 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 d 169,270 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 315,000 266,600 Mexico3.7% Cemex, Sr. Scd. Notes 5.70 1/11/25 950,000 799,425 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 19,300,000 1,362,738 Petroleos Mexicanos, Gtd. Notes 4.50 1/23/26 450,000 388,125 Morocco1.4% Office Cherifien Des Phosphates, Sr. Unscd. Notes 6.88 4/25/44 1,040,000 Pakistan.3% Pakistani Government, Sr. Unscd. Notes 8.25 9/30/25 200,000 Panama.9% AES Panama, Sr. Unscd. Bonds 6.00 6/25/22 280,000 d 280,000 Global Bank, Sr. Unscd. Notes 5.13 10/30/19 230,000 d 228,965 Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 100,000 108,615 Peru.3% Corporacion Financiera De Desarrollo, Sr. Unscd. Notes 4.75 7/15/25 200,000 Poland1.2% Polish Government, Bonds PLN 1.50 4/25/20 1,700,000 406,024 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 1,610,000 403,947 Russia1.6% Russian Agricultural Bank, Sr. Unscd. Notes 5.30 12/27/17 400,000 398,106 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 335,000 351,427 Vnesheconombank, Sr. Unscd. Notes 6.90 7/9/20 400,000 399,940 Turkey.6% Turkcell Iletisim Hizmetleri, Unscd. Notes 5.75 10/15/25 400,000 United Arab Emirates.8% DP World, Sr. Unscd. Notes 6.85 7/2/37 600,000 United Kingdom.9% Vedanta Resources, Sr. Unscd. Notes 6.75 6/7/16 675,000 Total Bonds and Notes (cost $19,456,989) Common Stocks69.1% Shares Value ($) Brazil2.6% Ambev, ADR 284,200 1,327,214 Multiplus 63,400 502,470 China18.8% ANTA Sports Products 576,000 1,391,461 Beijing Capital International Airport, Cl. H 1,126,000 1,023,937 China Construction Bank, Cl. H 1,741,000 1,072,727 CNOOC 1,518,000 1,533,173 Ctrip.com International, ADR 21,100 e 900,548 PICC Property & Casualty, Cl. H 618,000 1,062,497 Ping An Insurance Group Company of China, Cl. H 185,000 844,478 Shanghai Pharmaceuticals Holding, Cl. H 603,400 1,168,430 Sihuan Pharmaceutical Holdings Group 1,177,000 f 331,052 Sinotrans, Cl. H 1,382,000 633,321 Tencent Holdings 162,800 3,075,630 Hong Kong3.5% CSPC Pharmaceutical Group 626,000 525,271 Haier Electronics Group 370,000 647,164 Lenovo Group 516,000 462,857 Sino Biopharmaceutical 1,146,000 792,341 Hungary1.6% Richter Gedeon 58,142 India3.7% ICICI Bank, ADR 170,120 1,131,298 Reliance Industries, GDR 47,762 d 1,454,080 Indonesia5.0% Bank Negara Indonesia 3,293,300 1,187,665 Matahari Department Store 862,700 1,013,430 Telekomunikasi Indonesia 5,244,800 1,286,453 Mexico5.8% Arca Continental 115,600 694,451 Controladora Vuela Compania de Aviacion, ADR 79,942 e 1,354,217 Grupo Aeroportuario del Centro Norte 222,100 e 1,032,024 Grupo Financiero Banorte, Ser. O 188,000 979,504 Peru.7% Credicorp 4,990 Philippines1.3% Metropolitan Bank & Trust 608,444 Russia3.2% Magnit, GDR 20,540 806,124 Sberbank of Russia, ADR 256,705 1,424,713 South Africa3.1% Barclays Africa Group 132,194 1,201,972 Mediclinic International 128,267 972,961 South Korea9.1% BGF Retail 7,199 e 1,299,460 KB Financial Group 46,132 1,185,070 Korea Investment Holdings 17,590 690,665 LG Household & Health Care 1,426 1,188,409 Samsung Electronics 2,027 1,956,686 Taiwan5.5% Advanced Semiconductor Engineering 604,158 647,414 Largan Precision 19,000 1,383,193 Taiwan Semiconductor Manufacturing 428,000 1,826,261 Thailand2.8% Jasmine Broadband Internet Infrastructure Fund, Cl. F 2,244,336 550,875 Thai Beverage 2,968,300 1,416,437 Turkey1.2% Turkiye Halk Bankasi 243,930 United Arab Emirates1.2% Abu Dhabi Commercial Bank 240,932 387,039 Emaar Properties 314,862 425,357 Total Common Stocks (cost $52,989,639) Number of Rights.0% Rights Value ($) Mexico Arca Continental (cost $0) 115,600 e 0 Other Investment3.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,516,831) 2,516,831 g Total Investments (cost $74,963,459) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. ARSArgentine Peso BRLBrazilian Real COPColombian Peso PLNPolish Zloty b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Argentina Consumer Price Index. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $3,162,294 or 4.5% of net assets. e Non-income producing security. f The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2016, the value of this security amounted to $331,052 or .5% of net assets. g Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $6,056,608 of which $2,212,199 related to appreciated investment securities and $8,268,807 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 19.9 Foreign/Governmental 15.0 Corporate Bonds 11.1 Information Technology 10.6 Industrial 9.3 Consumer Discretionary 8.7 Health Care 7.1 Consumer Staples 6.6 Energy 4.3 Money Market Investment 3.6 Telecommunication Services 2.6 † Based on net assets. STATEMENT OF OPTIONS WRITTEN January 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, February 2016 @ BRL 4.4 700,000 (872 ) Euro, March 2016 @ EUR 1.1 700,000 (2,612 ) Hungarian Forint, February 2016 @ HUF 302.0 700,000 (1 ) Put Options: Brazilian Real, February 2016 @ BRL 3.5 700,000 (18 ) Euro, March 2016 @ EUR 1.1 700,000 (875 ) (premiums received $31,567) ) BRLBrazilian Real HUFHungarian Forint EUREuro STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 2/2/2016 a 5,735,000 1,504,420 1,432,328 (72,092 ) 4/4/2016 b 5,735,000 1,350,619 1,404,656 54,037 Chilean Peso, Expiring 3/31/2016 c 967,960,000 1,324,267 1,348,017 23,750 Indian Rupee, Expiring 3/31/2016 b 297,170,000 4,337,843 4,331,030 (6,813 ) Malaysian Ringgit, Expiring 3/31/2016 d 1,340,000 305,135 321,037 15,902 Mexican New Peso, Expiring 3/31/2016 c 4,600,000 248,802 252,501 3,699 Philippine Peso, Expiring 3/31/2016 b 2,450,000 50,914 51,241 327 South African Rand, Expiring 3/31/2016 d 14,675,000 879,032 912,603 33,571 South Korean Won, Expiring 3/31/2016 d 2,622,890,000 2,166,030 2,184,376 18,346 Taiwan New Dollar, Expiring 3/31/2016 b 67,535,000 1,995,910 2,026,413 30,503 Turkish Lira, Expiring 3/31/2016 d 1,395,000 455,609 463,832 8,223 Sales: Proceeds ($) Brazilian Real, Expiring 2/2/2016 b 5,735,000 1,375,300 1,432,328 (57,028 ) Colombian Peso, Expiring 3/31/2016 d 741,975,000 219,194 224,403 (5,209 ) Hungarian Forint, Expiring: 3/31/2016 c 279,320,000 968,281 971,141 (2,860 ) 3/31/2016 d 180,490,000 623,734 627,528 (3,794 ) Indonesian Rupiah, Expiring 3/31/2016 e 20,212,580,000 1,430,979 1,449,346 (18,367 ) Peruvian New Sol, Expiring 10/21/2016 d 10,628,000 3,044,939 2,957,339 87,600 Romanian Leu, Expiring 3/31/2016 d 7,140,000 1,714,862 1,698,682 16,180 Russian Ruble, Expiring 3/31/2016 d 22,345,000 260,234 291,049 (30,815 ) Thai Baht, Expiring 3/31/2016 d 137,840,000 3,779,544 3,851,050 (71,506 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Citigroup c Goldman Sachs International d JP Morgan Chase Bank e HSBC The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds† - 5,377,034 - Equity Securities - Foreign Common Stocks† 6,643,776 41,206,674 †† 331,052 Foreign Government - 12,804,295 - Mutual Funds 2,516,831 - - Rights† - Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - 292,138 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - (268,484) - ) Options Written - (4,378) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund January 31, 2016 (Unaudited) Common Stocks6.0% Shares Value ($) United States iShares TIPS Bond ETF 601,328 66,987,939 SPDR Barclays High Yield Bond ETF 529,577 17,587,252 Total Common Stocks (cost $86,199,634) Face Amount Covered by Options5.9% Contracts ($) Value ($) Call Options5.5% U.S. Treasury 10 Year Note Futures, March 2016 @ $116 576,900,000 Number of Contracts Call Options.0% Swiss Market Index Futures, March 2016 @ CHF 8,549 1,220 121,539 Swiss Market Index Futures, March 2016 @ CHF 8,175 570 157,987 Swiss Market Index Futures, March 2016 @ CHF 8,549 3,700 373,615 Put Options.4% S & P 500 Index Futures, March 2016 @ 1,775 528 1,993,200 S & P 500 Index Futures, March 2016 @ 1,825 598 3,348,800 Total Options (cost $67,595,706) Principal Short-Term Investments73.3% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 2/11/16 330,194,000 330,175,509 0.00%, 3/10/16 300,000,000 299,925,900 0.03%, 2/25/16 9,345,000 b 9,343,654 0.38%, 6/16/16 9,445,000 b 9,432,344 0.05%, 4/7/16 341,996,000 341,830,132 0.11%, 3/17/16 44,850,000 b 44,837,352 0.40%, 6/23/16 8,450,000 b 8,437,824 Total Short-Term Investments (cost $1,044,212,476) Other Investment13.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $187,389,820) 187,389,820 a Total Investments (cost $1,385,397,636) % Cash and Receivables (Net) % Net Assets % CHF Swiss Franc ETF Exchange-Traded Fund a Investment in affiliated money market mutual fund. b Held by or on behalf of a counterparty for open financial futures contracts. At January 31, 2016, net unrealized appreciation on investments was $14,584,973 of which $22,349,866 related to appreciated investment securities and $7,764,893 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 86.5 Exchange-Traded Fund 6.0 Options Purchased 5.9 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long Amsterdam Exchange Index 208 19,353,186 February 2016 349,029 ASX SPI 200 75 6,588,702 March 2016 883,930 Australian 10 Year Bond 1,646 150,759,959 March 2016 1,071,254 CAC 40 10 Euro 1,529 73,061,921 February 2016 (200,213 ) DAX 648 171,211,664 March 2016 (11,655,634 ) Hang Seng 320 40,557,009 February 2016 1,677,599 IBEX 35 Index 665 63,167,472 February 2016 (1,686,454 ) Japanese 10 Year Bond 186 231,099,988 March 2016 2,155,199 Long Gilt 24 4,114,676 March 2016 1,327,166 S&P/Toronto Stock Exchange 60 Index 336 36,111,186 March 2016 182,942 Standard & Poor's 500 96 46,322,400 March 2016 334,511 Standard & Poor's 500 E-mini 2,998 289,321,990 March 2016 (17,931,504 ) Topix 1,678 199,450,047 March 2016 (17,927,780 ) Financial Futures Short Canadian 10 Year Bond 745 (223,910,800 ) March 2016 (2,415,175 ) Euro-Bond 1,259 (350,373,193 ) March 2016 (7,148,940 ) FTSE 100 2,320 (117,692,006 ) March 2016 317,613 FTSE/MIB Index 1,619 (8,262,981 ) March 2016 1,008,705 U.S. Treasury 10 Year Notes 82 (36,281,875 ) March 2016 1,056,159 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN January 31, 2016 (Unaudited) Number of Contracts Value ($) Put Options: Swiss Market Index Futures, March 2016 @ CHF 8,549 1,220 (495,670 ) Swiss Market Index Futures, March 2016 @ CHF 8,549 3,700 (1,484,740 ) Swiss Market Index Futures, March 2016 @ CHF 8,175 570 (121,045 ) (premiums received $1,718,853) ) CHF-Swiss Franc STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 3/16/2016 a 16,059,957 11,563,490 11,340,850 (222,640 ) 3/16/2016 b 15,916,064 11,461,556 11,239,239 (222,317 ) 3/16/2016 c 65,180,000 46,630,880 46,027,309 (603,571 ) 3/16/2016 d 68,894,705 49,852,897 48,650,473 (1,202,424 ) British Pound, Expiring: 3/16/2016 a 1,860,000 2,713,033 2,650,553 (62,480 ) 3/16/2016 c 42,631,000 61,610,321 60,750,392 (859,929 ) 3/16/2016 e 3,720,000 5,419,114 5,301,106 (118,008 ) 3/16/2016 f 3,720,000 5,420,933 5,301,106 (119,827 ) Canadian Dollar, Expiring: 3/16/2016 a 59,311,563 42,378,800 42,338,224 (40,576 ) 3/16/2016 c 36,893,000 26,729,603 26,335,238 (394,365 ) 3/16/2016 e 23,322,249 17,216,884 16,648,063 (568,821 ) 3/16/2016 g 59,624,000 41,774,272 42,561,251 786,979 3/16/2016 h 47,767,535 35,329,841 34,097,780 (1,232,061 ) Euro, Expiring: 3/16/2016 a 4,765,360 5,184,149 5,168,673 (15,476 ) 3/16/2016 c 35,372,000 38,606,699 38,365,682 (241,017 ) 3/16/2016 e 9,385,642 10,192,640 10,179,989 (12,651 ) 3/16/2016 f 6,517,328 7,082,517 7,068,917 (13,600 ) 3/16/2016 g 6,091,780 6,630,379 6,607,353 (23,026 ) 3/16/2016 i 3,045,890 3,310,054 3,303,677 (6,377 ) 3/16/2016 j 27,465,000 29,770,934 29,789,479 18,545 Japanese Yen, Expiring: 3/16/2016 a 4,164,580,076 34,269,046 34,439,583 170,537 3/16/2016 b 651,223,600 5,313,682 5,385,386 71,704 3/16/2016 e 2,585,144,519 21,254,343 21,378,218 123,875 3/16/2016 f 4,486,235,400 36,720,481 37,099,557 379,076 New Zealand Dollar, Expiring: 3/16/2016 a 59,049,000 38,990,662 38,130,307 (860,355 ) 3/16/2016 b 19,650,177 12,944,652 12,688,907 (255,745 ) 3/16/2016 c 39,241,000 26,336,597 25,339,487 (997,110 ) 3/16/2016 e 4,982,790 3,206,699 3,217,587 10,888 3/16/2016 g 11,042,940 7,115,794 7,130,869 15,075 3/16/2016 i 5,521,470 3,555,264 3,565,435 10,171 Norwegian Krone, Expiring: 3/16/2016 a 165,275,600 18,734,799 19,028,372 293,573 3/16/2016 e 110,440,540 12,480,751 12,715,148 234,397 3/16/2016 f 47,118,000 5,283,057 5,424,750 141,693 3/16/2016 g 276,135,440 31,408,708 31,791,795 383,087 3/16/2016 i 70,168,220 7,979,467 8,078,549 99,082 Swedish Krona, Expiring: 3/16/2016 a 135,071,596 15,943,087 15,759,317 (183,770 ) 3/16/2016 e 81,127,865 9,521,603 9,465,497 (56,106 ) 3/16/2016 g 273,261,890 32,017,130 31,882,504 (134,626 ) 3/16/2016 i 89,898,445 10,529,582 10,488,793 (40,789 ) Swiss Franc, Expiring: 3/16/2016 a 42,349,800 41,777,494 41,424,609 (352,885 ) 3/16/2016 f 21,991,000 22,340,858 21,510,576 (830,282 ) 3/16/2016 g 15,718,000 15,633,890 15,374,618 (259,272 ) Sales: Proceeds ($) Australian Dollar, Expiring: 3/16/2016 a 35,390,000 25,163,353 24,990,894 172,459 3/16/2016 c 42,795,000 29,826,831 30,219,986 (393,155 ) 3/16/2016 g 26,850,000 18,733,782 18,960,314 (226,532 ) British Pound, Expiring: 3/16/2016 a 43,328,400 63,380,255 61,744,207 1,636,048 3/16/2016 b 21,409,462 32,267,057 30,509,094 1,757,963 3/16/2016 c 58,530,000 86,961,404 83,406,920 3,554,484 3/16/2016 e 27,969,408 42,068,533 39,857,204 2,211,329 3/16/2016 f 30,014,955 45,283,668 42,772,167 2,511,501 3/16/2016 g 8,539,480 12,305,134 12,169,003 136,131 3/16/2016 i 4,269,740 6,143,532 6,084,501 59,031 3/16/2016 k 17,391,911 26,343,006 24,783,970 1,559,036 Canadian Dollar, Expiring: 3/16/2016 a 46,286,200 32,612,762 33,040,362 (427,600 ) 3/16/2016 e 48,130,955 33,889,112 34,357,200 (468,088 ) 3/16/2016 f 27,351,200 19,436,584 19,524,039 (87,455 ) 3/16/2016 g 46,052,430 32,070,496 32,873,491 (802,995 ) 3/16/2016 i 23,026,215 16,016,888 16,436,746 (419,858 ) Euro, Expiring: 3/16/2016 a 71,605,800 77,260,745 77,666,102 (405,357 ) 3/16/2016 b 2,725,200 2,972,267 2,955,845 16,422 3/16/2016 c 77,303,580 84,278,165 83,846,110 432,055 3/16/2016 f 18,579,800 20,309,291 20,152,287 157,004 3/16/2016 g 29,132,000 31,613,464 31,597,565 15,899 3/16/2016 k 24,290,721 26,746,756 26,346,548 400,208 3/16/2016 l 55,350,908 60,184,426 60,035,490 148,936 Norwegian Krone, Expiring: 3/16/2016 a 111,879,390 12,872,906 12,880,805 (7,899 ) 3/16/2016 b 20,134,000 2,287,627 2,318,051 (30,424 ) 3/16/2016 c 199,847,000 22,657,953 23,008,618 (350,665 ) 3/16/2016 e 87,905,234 10,100,915 10,120,632 (19,717 ) 3/16/2016 f 80,536,000 9,149,841 9,272,204 (122,363 ) Swedish Krona, Expiring 3/16/2016 c 96,048,000 11,263,298 11,206,285 57,013 Swiss Franc, Expiring: 3/16/2016 a 3,244,600 3,225,665 3,173,717 51,948 3/16/2016 b 305,048 308,613 298,384 10,229 3/16/2016 c 24,633,000 24,752,391 24,094,857 657,534 3/16/2016 e 3,001,255 2,987,141 2,935,688 51,453 3/16/2016 g 22,501,082 22,750,664 22,009,514 741,150 3/16/2016 i 3,325,715 3,307,399 3,253,060 54,339 3/16/2016 l 9,714,303 9,875,069 9,502,080 372,989 Gross Unrealized Appreciation Gross Unrealized Depreciation Counterparties: a Citigroup b Goldman Sachs International c HSBC d Westpac Bank e Bank of America f UBS g Royal Bank of Canada h Societe Generale i Deutsche Bank j Morgan Stanley Capital Services k Credit Suisse l Bank of Montreal Unrealized Pay/ Notional Reference Appreciation Receive Amount Entity Counterparties Expiration (Depreciation) ($) Receive 44,944,613 TRS SPDR BARCLAYS HIGH YIELD BOND ETF Citigroup 12/16/2016 638,881 The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Exchange-Traded Funds 84,575,191 - - Mutual Funds 187,389,820 - - U.S. Treasury - 1,043,982,715 - Other Financial Instruments: Financial Futures†† 10,364,107 - - Forward Foreign Currency Exchange Contracts†† - 19,503,843 - Options Purchased 83,764,344 653,141 - Swaps†† - 638,881 - Liabilities ($) Other Financial Instruments: Financial Futures†† (58,965,700) - - ) Forward Foreign Currency Exchange Contracts†† - (13,692,214) - ) Options Written - (2,101,455) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/ James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
